Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 1 of 104 Page ID #:1008




1                                                                      JS-6
2
3
4
5
6
7
8
9
10
11
12                   UNITED STATES DISTRICT COURT
13              FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION
14
15 EAST YARD COMMUNITIES FOR                  Civ. No. &9)/$ 0$$
16 ENVIRONMENTAL JUSTICE,
                                              CONSENT DECREE
17                 Plaintiff,
18
   v.
19 PHILLIPS 66 COMPANY d.b.a. LA
20 REFINERY WILMINGTON PL and LOS
   ANGELES REFINERY,
21
22                Defendant.
23
24
25
26
27
28
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 2 of 104 Page ID #:1009




1                                          CONSENT DECREE
2              This Consent Decree is entered into between Phillips 66 Company
3        (“Phillips 66”) and East Yard Communities for Environmental Justice (“East
4        Yard”) (together, “Parties”). This Court retains jurisdiction to enforce the terms
5        of this Consent Decree.
6                                            BACKGROUND
7              A. WHEREAS, Phillips 66 is a diversified energy manufacturing and
8        logistics company that owns and operates a petroleum refinery in Southern
9        California, referred to as its Los Angeles Refinery; and
10             B.    WHEREAS, the Phillips 66 Los Angeles Refinery comprises two
11       plants, referred to as its Wilmington Plant and its Carson Plant, respectively; and
12             C.   WHEREAS, on or about April 29, 2020, East Yard, as required under
13       42 U.S.C. § 7604(b)(2), provided notice via certified mail to the United States
14       Environmental Protection Agency (“U.S. EPA”), the South Coast Air Quality
15       Management District (“SCAQMD”), and Phillips 66 of its intent to file a citizen
16       suit under the Clean Air Act against Phillips 66 (“Notice of Intent”); and
17             D. WHEREAS, East Yard’s Notice of Intent alleges Phillips 66’s
18       violations of SCAQMD Rule 1173 1 and Rule 1176 2; and
19             E.    WHEREAS, East Yard filed a Complaint in the United States District
20       Court, Central District of California, concerning these alleged violations; and
21             F.    WHEREAS, the Parties have engaged in settlement negotiations, and
22       have reached terms, as set forth herein, upon which to settle their disputes.
23             NOW, THEREFORE, for good and valuable consideration, the sufficiency
24       of which is acknowledged by all Parties, the Parties herby agree as follows:
25
26
27
     1
         http://www.aqmd.gov/docs/default-source/rule-book/reg-xi/rule-1173.pdf.
28   2
         http://www.aqmd.gov/docs/default-source/rule-book/reg-xi/rule-1176.pdf.
                                                 2
                                           CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 3 of 104 Page ID #:1010




1               COMPLIANCE AND PERFORMANCE OBLIGATIONS
2          1.   Optical Gas Imaging Technology. Beginning January 1, 2021,
3    Phillips 66’s Leak Detection and Repair (“LDAR”) program technicians shall use
4    handheld optical gas imaging (“OGI”) technology, in combination with other
5    LDAR tools currently in use, as part of its LDAR program at the Wilmington
6    Plant and the Carson Plant.
7               a.    Phillips 66’s LDAR program technicians shall use the OGI
8        technology at a frequency of at least once a week during scheduled
9        monitoring or auditing rounds to inspect various units and equipment
10       applicable to Rules 1173 and 1176 including, but not limited to, process
11       units, wastewater treatment units, pumps, compressors, and hatches.
12              b.    When the OGI technology reveals a leak, Phillips 66’s LDAR
13       program technicians will immediately investigate the suspected unit or
14       equipment for appropriate follow-up in accordance with applicable timelines
15       under SCAQMD Rule 1173 and Rule 1176.
16              c.    Phillips 66 shall maintain records documenting (i) the
17       procedures to be used for the OGI survey and (ii) the performance of the
18       weekly survey, including date, time, and inspector. Any leaks that are
19       identified as a result of the survey shall be managed and documented as
20       required by SCAQMD Rules 1173 and 1176, as applicable. Phillips 66 shall
21       provide copies of records documenting the performance of the weekly
22       surveys to East Yard with the quarterly reports provided under Paragraph 8
23       of this Consent Decree for a period of five years beginning July 1, 2021 and
24       ending June 30, 2026.
25         2.   LDAR Audits. Phillips 66 is required to conduct internal and third-
26   party audits of its LDAR program at the Wilmington Plant and the Carson Plant
27   under the consent decree entered into in United States of America v.
28   ConocoPhillips Company (S.D. Tex., No. H-05-0258) (“2005 Consent Decree”)
                                          3
                                    CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 4 of 104 Page ID #:1011




1    (incorporated by reference into this Consent Decree as Exhibit A). Phillips 66
2    shall continue to conduct these internal and third-party audits for an additional 10
3    years immediately following any possible termination of the audit requirement
4    under the 2005 Consent Decree.
5          3.   Contents of LDAR Audits. The internal and third-party LDAR audits
6    shall include the items enumerated under Paragraph 227 of the 2005 Consent
7    Decree. The internal and third-party LDAR audits shall also specifically audit
8    Phillips 66’s compliance with all of the provisions of the instant Consent Decree.
9          4.   Submission of LDAR Audits. Phillips 66 shall submit the audit
10   reports identified in Paragraph 2 to East Yard contemporaneous with Phillips
11   66’s submission of the reports to the U.S. EPA, but no later than 90 days after
12   Phillips 66’s receipt of each final audit report. The audit reports sent to East
13   Yard shall include an addendum that specifically addresses the audit of Phillips
14   66’s compliance with the provisions of this Consent Decree. If the 2005 Consent
15   Decree is terminated, Phillips 66 shall provide copies of the internal and third-
16   party audits within 90 days of receipt of each final audit report.
17         5.   LDAR Monitoring and Reporting under Rule 1173. Beginning on
18   April 1, 2021, Phillips 66 shall conduct reinspections of repaired or replaced
19   components under Rule 1173 within 30 days after the repair or replacement.
20   Such reinspections are separate and subsequent to the post-leak rate
21   measurements that Phillips 66 must record after a repair or replacement. Phillips
22   66 shall include all data regarding these reinspections as part of its quarterly
23   reports submitted to the SCAQMD in accordance with Rule 1173 beginning
24   April 1, 2021. The quarterly reports shall include the time of each inspection and
25   reinspection.
26        6.    LDAR Monitoring and Reporting under Rule 1176. Beginning on
27   April 1, 2021, Phillips 66 shall conduct reinspections of repaired or replaced
28   components between 7 to 30 days after the repair or replacement to confirm that
                                           4
                                     CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 5 of 104 Page ID #:1012




1    the repair or replacement remains effective. Such reinspections are separate and
2    subsequent to the post-leak rate measurements that Phillips 66 must record after a
3    repair or replacement. Phillips 66 shall include all data regarding these
4    reinspections in its quarterly reports submitted to the SCAQMD in accordance
5    with Rule 1176. The quarterly reports shall include the name of the inspector
6    conducting each inspection and reinspection where required by SCAQMD Rule
7    1176.
8            7.   LDAR Electronic Database Software Updates. By April 1, 2021,
9    Phillips 66 shall complete any necessary LDAR software upgrades to the
10   electronic database for storing and reporting LDAR data to comply with the
11   LDAR monitoring and reporting requirements under Paragraphs 5 and 6 of this
12   Consent Decree. By May 1, 2021, Phillips 66 shall notify East Yard that iW has
13   completed all necessary LDAR software upgrades.
14           8.   Submission of Rule 1173 and Rule 1176 Inspection Reports. On a
15   quarterly basis beginning on July 1, 2021, and quarterly thereafter for a period of
16   five (5) years ending April 1, 2026, Phillips 66 shall provide copies to East Yard
17   of all reports submitted to SCAQMD under Rule 1173 and Rule 1176 for that
18   quarter. These copies shall be provided via electronic mail at the e-mail addresses
19   listed under Paragraph 18.
20           9.   Quality Assurance and Quality Control. Beginning on January 1,
21   2021, Phillips 66 shall conduct a two-step, two-touch Quality Assurance and
22   Quality Control process for its compliance with the recording and reporting
23   requirements of Rule 1173 and Rule 1176. In the first step of this process,
24   Phillips 66’s LDAR Coordinator for the Los Angeles Refinery shall review all
25   records required under Rule 1173 and Rule 1176 prior to submission to the
26   SCAQMD. In the second step of this process, Phillips 66’s Environmental
27   Manager (or equivalent position) shall perform a second review of the reports
28   prior to submission for accuracy and completeness. The records will include the
                                           5
                                     CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 6 of 104 Page ID #:1013




1    name of the LDAR Coordinator and the name and signature of the Environmental
2    Manager performing the review.
3         10. Emission Reduction Projects.
4              a.     By July 1, 2021, Phillips 66 shall pave an approximately 200-
5        foot by 150-foot (30,000 square feet) gravel and dirt parking lot adjacent to
6        the Wilmington Plant west fenceline. Phillips 66 shall notify East Yard that
7        it has completed this project within 14 days of project completion and
8        provide photographs of the lot both before and after paving.
9              b.     Beginning on January 1, 2021, Phillips 66 shall replace a
10       minimum of 125 non-bellows sealed valves currently in service at the
11       Wilmington Plant and/or the Carson Plant by December 31, 2022, and a
12       minimum of 150 valves in total by December 31, 2023. Phillips 66 shall
13       replace these non-bellows sealed valves with bellows sealed leakless valves
14       approved as Best Available Control Technology by SCAQMD. Phillips 66
15       shall submit to East Yard an annual written report by February 1, 2022,
16       February 1, 2023, and February 1, 2024, that details Phillips 66’s
17       replacement of non-bellows sealed valves at the Wilmington Plant and the
18       Carson Plant during the previous calendar year. These valve replacements
19       shall be in addition to and separate from any valve replacements required
20       under any other agreement or permit condition due to valve defect, warranty
21       expiration, routine maintenance, or other operational issues.
22             c.     Within 30 days of Court approval of this Consent Decree
23       pursuant to Paragraph 12 below, Phillips 66 shall pay the amount of $20,000
24       (Twenty Thousand Dollars) to TreePeople, a 501(c)(3) non-profit
25       organization, to fund a tree planting program for communities within zip
26       codes 90810, 90744, and 90745 near the Wilmington Plant and the Carson
27       Plant. TreePeople may use up to 10 percent of this amount for administrative
28       costs related to this tree planting program.
                                          6
                                    CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 7 of 104 Page ID #:1014




1          11. Attorneys’ Fees and Expert Costs. Within 30 days of Court approval
2    of this Consent Decree pursuant to Paragraph 12 below, Phillips 66 shall pay the
3    sum of $24,422.13 (Twenty Four Thousand Four Hundred Twenty Two Dollars
4    and Thirteen Cents) to Earthjustice. Payment shall be made by wire transfer to
5    Earthjustice’s California Attorney Trust Account. Payment of this amount shall
6    resolve any and all claims by East Yard against Phillips 66 for attorneys’ fees and
7    costs related to the Notice of Intent.
8                                  GENERAL PROVISIONS
9          12. Within 10 days of the execution of this Consent Decree, East Yard
10   shall file this Consent Decree with the Court and serve a copy on the Attorney
11   General and the U.S. EPA Administrator, along with a motion or stipulation
12   asking the Court to enter this Consent Decree as a resolution of all claims
13   identified in the Complaint after the expiration of the 45-day notice period in
14   Section 304(c)(3) of the Clean Air Act. Except as stated in individual
15   paragraphs, implementation of the provisions of this Consent Decree shall not be
16   delayed pending the Court’s approval. Should the court fail to approve this
17   settlement, the provisions of this Consent Decree shall be null and void.
18         13. Upon (1) the Court’s approval of this Consent Decree, (2) Phillips
19   66’s implementation of the programmatic changes required under Paragraphs 1
20   through 9 above, and (3) Phillips 66’s completion of the actions required under
21   Paragraphs 10 through 11 above, the Parties fully and forever release each other,
22   as well as their respective parents, affiliates, subsidiaries, and successors-in-
23   interest, including any of their elected and appointed officers, directors, agents,
24   servants, employees, or representatives, from any and all liabilities, causes of
25   action, damages, fines, costs, attorneys’ fees, civil penalties, claims and demands
26   of any kind or any nature whatsoever, in law or in equity, arising out of, or
27   connected, directly or indirectly, to East Yard’s Notice of Intent in existence as of
28   the execution of this Consent Decree. Notwithstanding any foregoing provisions
                                           7
                                     CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 8 of 104 Page ID #:1015




1    to the contrary, East Yard reserves its rights to enforce Phillips 66’s obligations
2    under this Consent Decree and any claims in existence after the execution of this
3    Consent Decree.
4          14. In entering this Consent Decree, Phillips 66 expressly denies any and
5    all liability associated with any claims by East Yard as outlined in East Yard’s
6    Notice of Intent. This Consent Decree is not an admission of the validity or
7    invalidity of any claims, causes of action, lawsuits, liabilities, penalties, fines, or
8    obligations of any nature whatsoever released pursuant to this Consent Decree.
9          15. This Consent Decree shall be binding on and inure to the benefit of,
10   and be enforceable by, the Parties and their respective successors, assigns, and
11   legal representatives. In the event Phillips 66 proposes to sell or transfer, in
12   whole or in part, its legal or equitable interest in the Wilmington Plant and/or the
13   Carson Plant, Phillips 66 shall notify East Yard of such proposed sale, transfer, or
14   assignment, shall advise the proposed purchaser, successor-in-interest, assignee,
15   or transferee of the existence of this Consent Decree, and shall condition the sale,
16   transfer, or assignment on the purchaser’s, successor-in-interest’s, assignee’s or
17   transferee’s agreement to comply with the terms hereof.
18         16.    The Parties represent and warrant that the Parties own the rights
19   released herein and have not assigned or transferred or purported to transfer any
20   such rights to any other person or entity. No other persons shall have any rights
21   under this Consent Decree.
22         17. This Consent Decree, including any attached exhibits and documents
23   referred to and incorporated herein, constitutes the entire Consent Decree
24   between the Parties with respect to the subject matter hereof and supersedes all
25   previous negotiations, proposals, commitments, writings, advertisements,
26   publications, and understandings of any nature whatsoever unless expressly
27   included in this Consent Decree.
28
                                            8
                                      CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 9 of 104 Page ID #:1016




1          18. All notices, requests, demands and other communications that are
2    required or may be given under this Consent Decree shall be in writing and shall
3    be deemed to have been duly given when received if personally delivered; the
4    day after sent, if sent for next day delivery to a domestic address by recognized
5    overnight delivery service (e.g., UPS or Federal Express); upon receipt, if sent by
6    certified or registered mail, return receipt requested; and upon confirmed delivery
7    receipt if sent by electronic mail during the recipient’s normal business hours
8    (9:00 a.m. through 5:00 p.m. prevailing time, Monday through Friday). In each
9    case notice shall be sent to the addresses set forth below, or at such other place
10   and with such other copies as any Party may designate as to itself by written
11   notice to the others.
12
13    Phillips 66:                      Phillips 66 Company
14                                      Attn: Refinery Manager
15                                      Los Angeles Refinery
16                                      1660 West Anaheim Street
17                                      Wilmington, CA 90744
18                                      Phone: (310) 952-6001
19
20    East Yard:                        East Yard Communities for Environmental
21                                      Justice
22                                      Attn: Jan Victor Andasan & Whitney Amaya
23                                      2317 S. Atlantic Boulevard
24                                      Commerce, CA 90040
25                                      Phone: (323) 263-2113
26                                      eastyardadmin@gmail.com
27                                      janvictor.eycej@gmail.com
28                                      amayaw.eycej@gmail.com
                                           9
                                     CONSENT DECREE
     Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 10 of 104 Page ID
                                      #:1017



1            19. This Consent Decree shall be construed, interpreted, and the rights of
2      the Parties determined in accordance with the laws of the State of California
3      without regard to the conflicts of law or choice of law provisions thereof.
4            20. This Consent Decree may be executed in one or more counterparts,
5      each of which shall be deemed an original, but all of which together shall
6      constitute one and the same instrument.
7            21. This Consent Decree may not be modified except by a writing signed
8      by each of the Parties that shall be promptly filed with the Court.
9            22. Each Party hereto represents and warrants that it has the full power
10     and authority to enter into this Consent Decree and to obligate the Party or Parties
11     on whose behalf it is signing and that no further action or authorization is
12     necessary to execute this Consent Decree on behalf of such Party.
13           23. In the event that any one or more of the provisions contained in this
14     Consent Decree or in any other instrument referred to herein, shall, for any
15     reason, be held to be invalid, illegal or unenforceable in any respect, then to the
16     maximum extent permitted by law, such invalidity, illegality, or unenforceability
17     shall not affect any other provision of this Consent Decree or any other such
18     instrument.
19           24. Prior to initiating a proceeding for breach of this Consent Decree,
20     notice shall first be given in accordance with Paragraph 18 to provide the
21     breaching Party with an opportunity to cure of 30 days. The Parties agree and
22     stipulate that, upon expiration of the 30-day cure period, either Party may file a
23     motion to enforce the terms of this Consent Decree. No Party shall be subject to
24     any claim for damages as a result of a breach of this Consent Decree. The Parties
25     agree that the Court shall maintain jurisdiction over this matter to enforce the
26     terms of the Consent Decree. The venue for any dispute arising from or related to
27     this Consent Decree, its performance, and its interpretation shall be the United
28     States District Court, Central District of California.
                                             10
                                       CONSENT DECREE
     Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 11 of 104 Page ID
                                      #:1018



1             25. Each Party hereto represents and agrees with each other Party that it
2      has been represented by or had the opportunity to be represented by, independent
3      counsel of its own choosing, and that it has had the full right and opportunity to
4      consult with its respective attorney(s), that to the extent, if any, that it desired, it
5      availed itself of this right and opportunity, that it has carefully read and fully
6      understood this Consent Decree in its entirety and has had it fully explained to
7      them by such Party’s respective counsel, that each is fully aware of the contents
8      thereof and its meaning, intent, and legal effect, and that it is competent to
9      execute this Consent Decree and has executed this Consent Decree free from
10     coercion, duress, or undue influence. The Parties agree that each Party has
11     reviewed and revised this Consent Decree and that any rule of construction to the
12     effect that ambiguities are to be resolved against the drafting Party shall not apply
13     in the interpretation of this Consent Decree or any amendment hereto or thereto
14     or exhibits herein or therein.
15
16                                      ENTRY BY THE COURT
17     This Consent Decree is approved and hereby entered as an Order of this Court
18           12th of ___________,
       this ______     April      2021.
19
20
21
                                                                       ______________________
                                                                       ___________________  ____
22                                                                      Fernando
                                                                        Fernand
                                                                              do L.
                                                                                  L Aenlle-Rocha
                                                                                     Aenlle Roc
23                                                                     United States District Judge
24
25
26
27
28
                                               11
                                         CONSENT DECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 12 of 104 Page ID
                                 #:1019




                                                     02 / 09 / 2021
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 13 of 104 Page ID
                                 #:1020




                        EXHIBIT A
          TO THE CONSENTDECREE
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 14 of 104 Page ID
                                 #:1021
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 15 of 104 Page ID
                                 #:1022
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 16 of 104 Page ID
                                 #:1023
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 17 of 104 Page ID
                                 #:1024
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 18 of 104 Page ID
                                 #:1025
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 19 of 104 Page ID
                                 #:1026
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 20 of 104 Page ID
                                 #:1027
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 21 of 104 Page ID
                                 #:1028
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 22 of 104 Page ID
                                 #:1029
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 23 of 104 Page ID
                                 #:1030
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 24 of 104 Page ID
                                 #:1031
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 25 of 104 Page ID
                                 #:1032
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 26 of 104 Page ID
                                 #:1033
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 27 of 104 Page ID
                                 #:1034
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 28 of 104 Page ID
                                 #:1035
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 29 of 104 Page ID
                                 #:1036
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 30 of 104 Page ID
                                 #:1037
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 31 of 104 Page ID
                                 #:1038
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 32 of 104 Page ID
                                 #:1039
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 33 of 104 Page ID
                                 #:1040
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 34 of 104 Page ID
                                 #:1041
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 35 of 104 Page ID
                                 #:1042
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 36 of 104 Page ID
                                 #:1043
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 37 of 104 Page ID
                                 #:1044
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 38 of 104 Page ID
                                 #:1045
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 39 of 104 Page ID
                                 #:1046
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 40 of 104 Page ID
                                 #:1047
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 41 of 104 Page ID
                                 #:1048
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 42 of 104 Page ID
                                 #:1049
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 43 of 104 Page ID
                                 #:1050
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 44 of 104 Page ID
                                 #:1051
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 45 of 104 Page ID
                                 #:1052
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 46 of 104 Page ID
                                 #:1053
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 47 of 104 Page ID
                                 #:1054
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 48 of 104 Page ID
                                 #:1055
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 49 of 104 Page ID
                                 #:1056
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 50 of 104 Page ID
                                 #:1057
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 51 of 104 Page ID
                                 #:1058
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 52 of 104 Page ID
                                 #:1059
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 53 of 104 Page ID
                                 #:1060
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 54 of 104 Page ID
                                 #:1061
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 55 of 104 Page ID
                                 #:1062
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 56 of 104 Page ID
                                 #:1063
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 57 of 104 Page ID
                                 #:1064
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 58 of 104 Page ID
                                 #:1065
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 59 of 104 Page ID
                                 #:1066
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 60 of 104 Page ID
                                 #:1067
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 61 of 104 Page ID
                                 #:1068
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 62 of 104 Page ID
                                 #:1069
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 63 of 104 Page ID
                                 #:1070
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 64 of 104 Page ID
                                 #:1071
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 65 of 104 Page ID
                                 #:1072
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 66 of 104 Page ID
                                 #:1073
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 67 of 104 Page ID
                                 #:1074
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 68 of 104 Page ID
                                 #:1075
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 69 of 104 Page ID
                                 #:1076
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 70 of 104 Page ID
                                 #:1077
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 71 of 104 Page ID
                                 #:1078
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 72 of 104 Page ID
                                 #:1079
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 73 of 104 Page ID
                                 #:1080
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 74 of 104 Page ID
                                 #:1081
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 75 of 104 Page ID
                                 #:1082
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 76 of 104 Page ID
                                 #:1083
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 77 of 104 Page ID
                                 #:1084
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 78 of 104 Page ID
                                 #:1085
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 79 of 104 Page ID
                                 #:1086
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 80 of 104 Page ID
                                 #:1087
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 81 of 104 Page ID
                                 #:1088
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 82 of 104 Page ID
                                 #:1089
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 83 of 104 Page ID
                                 #:1090
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 84 of 104 Page ID
                                 #:1091
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 85 of 104 Page ID
                                 #:1092
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 86 of 104 Page ID
                                 #:1093
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 87 of 104 Page ID
                                 #:1094
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 88 of 104 Page ID
                                 #:1095
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 89 of 104 Page ID
                                 #:1096
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 90 of 104 Page ID
                                 #:1097
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 91 of 104 Page ID
                                 #:1098
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 92 of 104 Page ID
                                 #:1099
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 93 of 104 Page ID
                                 #:1100
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 94 of 104 Page ID
                                 #:1101
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 95 of 104 Page ID
                                 #:1102
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 96 of 104 Page ID
                                 #:1103
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 97 of 104 Page ID
                                 #:1104
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 98 of 104 Page ID
                                 #:1105
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 99 of 104 Page ID
                                 #:1106
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 100 of 104 Page ID
                                  #:1107
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 101 of 104 Page ID
                                  #:1108
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 102 of 104 Page ID
                                  #:1109
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 103 of 104 Page ID
                                  #:1110
Case 2:21-cv-01088-FLA-MAA Document 18 Filed 04/12/21 Page 104 of 104 Page ID
                                  #:1111
